COXE, District Judge.
It is not pretended that the invention is a broad one. It relates only to a minor impiwement in an over crowded art. The claim is clear and explicit. There is no room for mistake; a tyro in mechanics can understand its *226provisions. It contains the following elements: First. The two side pieces1, A. These are the ordinary legs which support the table of a sewing machine. Second. The brace, B. This brace is of the well known „ saw-buck pattern. Third. The upright bearing-bars, b2, b3, being integral, but additional, parts of the brace. Fourth. The adjustable bearing-screws, h, i, located in the bearing-bars. Fifth. The crank-shaft, supported at each end in the bearing-screws. Sixth. The balance wheel on the crank-shaft. It is admitted that the defendant's machine omits the upright bearing-bar, b2, and the adjustable bearing-screw, h; both of which are particularly pointed out and distinctly claimed in the patent. It is possible that the frame of the brace which is made to serve as the inside bearing-bar in the defendant’s machine might be construed as a substitute for the bar, b2, but there is no way in which the complainant can avoid the effect of the omission of the bearing-screw, h. The claim covers both screws. Not only does the patentee claim both screws, but that he did so deliberately is placed beyond doubt not only by a reference to the plain language of the description, but also by the further claim of the “crank-shaft supported at each end in the said bearing-screws.” Even if the pat-entee were entitled to a wide range of equivalents it is doubtful if he could hold the defendant’s machine, for the reason that one element of the claim is omitted entirely and nothing is put in its place. But the patentee is not entitled to the liberal treatment accorded? to a pioneer. He has made a small advance in the art and has informed the public of the precise nature of his improvement. He must abide by the language of the claim as he has chosen to write it. If there were an opportunity for interpretation the court would undoubtedly adopt the broadest construction compatible with the proofs; but the claim needs no interpretation; its meaning is perfectly clear. When the patentee says “bearing-screws” he does not mean “one bearing-screw.” When he speaks of “the crank-shaft supported at each end in the said bearing-screws” he does not mean “the crank-shaft supported at one end in a bearing-screw.” It is no answer to say that the patentee has placed an unnecessary limitation upon his claim. It is plain that the' patentee regarded the two bars and the two screws as important elements of his invention and intended thus to cover features not found in the antecedent art. The specification is consistent with this view and inconsistent with any other view. But the patentee’s intentions are immaterial in a case where there is absolutely no doubt as to what he actually did. The question is not what might have been claimed, but what is claimed. The courts cannot undertake to construct new claims for inventors. If they have made their claims too narrow it is their misfortune — beyond the power of the court to remedy. Keystone Bridge Co. v. Phoenix Iron Co., 95 U. S. 274; McClain v. Ortmayer, 141 U. S. 419, 12 Sup. Ct. 76; Baumer v. Will, 53 Fed. 373.
For the reason, then, that the defendant’s machine omits two elements of the combination of the claim it must be held that it does not infringe. The bill is dismissed.